DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended; support for claim 1 is found in [0009], and Examples 2-6 and 8 shown in Table 1 of the published patent application US 2020/0083538 A1.
Claim 4 has been cancelled.
Claim 5 has been added; support for claim 5 is found in [0055] and Examples 5-6 and 8 shown in Table 1 of the published patent application US 2020/0083538 A1.
Claim 6 has been added; support for claim 6 is found in [0066] of the published patent application US 2020/0083538 A1.
Claim 7 has been added; support for claim 7 is found in [0028] and Examples 1-16 shown in Table 1 of the published patent application US 2020/0083538 A1.
Claims 1-3 and 5-7 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-7 have been considered but are moot because of the following examiner’s amendment



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael G. Raucci on 03/30/2021.
The application has been amended as follows: 
The title has been amended to “Non-Aqueous Electrolyte Secondary Battery Having Positive Electrode Including Carboxymethylcellulose, Polymer Binder, Conductive Material, and Inorganic Filler”
Claim 1 has been amended to recite:
“A non-aqueous electrolyte secondary battery comprising at least: 
a positive electrode; 
a negative electrode; and 
an electrolyte, 
the positive electrode including a positive electrode current collector, an intermediate layer, and a positive electrode active material layer, 
the intermediate layer being interposed between the positive electrode current collector and the positive electrode active material layer, and
the intermediate layer containing at least carboxymethylcellulose, a polymer binder, a conductive material, and an inorganic filler,
wherein the polymer binder does not include the carboxymethylcellulose, 

the carboxymethylcellulose has a weight average molecular weight not lower than 200,000 and not higher than 520,000, and 
the carboxymethylcellulose is contained in the intermediate layer in an amount not lower than 30 mass% and not higher than 45 mass%.”
Claims 2 and 5 have been cancelled.

Allowable Subject Matter
Claims 1, 3, and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1, 3, and 6-7.
Independent claim 1 recites a non-aqueous electrolyte secondary battery comprising at least: a positive electrode; a negative electrode; and an electrolyte. Independent claim 1 further recites the positive electrode includes a positive electrode current collector, an intermediate layer, and a positive electrode active material layer, the intermediate layer being interposed between the positive electrode current collector and the positive electrode active material layer, and the intermediate layer containing at least carboxymethylcellulose, a polymer binder, a conductive material, and an inorganic filler. Independent claim 1 further recites wherein the polymer binder does not include the carboxymethylcellulose, the carboxymethylcellulose is contained in the intermediate layer in an amount higher than an amount of the polymer binder, the carboxymethylcellulose has a weight average molecular weight not lower than 200,000 and 
Previously cited Endo (US 2020/0006778 A1) discloses a non-aqueous electrolyte secondary battery comprising a positive electrode, a negative electrode, and an electrolyte and wherein the positive electrode comprises a positive electrode current collector, a positive electrode active material layer (a positive electrode mixture layer), and an intermediate layer (a protective layer) containing inorganic particles, a conductive agent, and a binder of carboxymethylcellulose. Endo further discloses the amount of carboxymethyl cellulose included in the positive electrode was 0.5 parts by weight. 
Endo is able to be modified by Jang (US 2015/0340697 A1) in order to provide to the protective layer carboxymethylcellulose with a weight average molecular weight not lower than 250,000 and not higher than 500,000.
However, Endo in view of Jang still does not appear to teach, suggest, or render obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a polymer binder in the intermediate layer, and wherein the carboxymethylcellulose is contained in the intermediate layer in an amount higher than an amount of the polymer binder, and the carboxymethylcellulose is contained in the intermediate layer in an amount not lower than 30 mass% and not higher than 45 mass%.
One of ordinary skill in the art before the effective filing date of the claimed invention would not modify any of the previously cited prior arts to provide a polymer binder in the intermediate layer, the carboxymethylcellulose contained in the intermediate layer in an amount higher than an amount of the polymer binder, and the carboxymethylcellulose contained in the intermediate layer in an amount not lower than 30 mass% and not higher than 45 mass%., 
The applicant states in [0016]-[0024] of their specification they have found a “CMC-burn-away phenomenon” and explains that when heating a mixture of CMC and an inorganic filler, the CMC tends to burn away instead of becoming carbonized. The applicant states that this CMC-burn-away phenomenon is considered unique to a mixture of CMC and an inorganic filler. 
Therefore, the references fail to teach or suggest the particulars of independent Claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus, none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729